948 F.2d 1281
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Grover C. JONES, Jr., Petitioner.
No. 91-8071.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 13, 1991.

On Petition for Writ of Mandamus.
Grover C. Jones, Jr., Petitioner Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, SPROUSE,* Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Grover Jones, a federal prisoner, filed this mandamus petition seeking recusal of the district court judge and transfer of his 28 U.S.C. § 2255 (1988) motion to a court in another circuit.   He also sought an order directing appointment of counsel in the district court proceeding.   He alleged, in vague and conclusory terms, that the district court judge and several other judges were biased against him, but he gave no facts in support of that contention.   Shortly after he filed this mandamus petition, the district court denied his § 2255 motion.


2
An order directing recusal of a judge will only be granted upon a showing of extrajudicial bias.   In re Beard, 811 F.2d 818, 826-27 (4th Cir.1987).   Jones has not made such a showing.   Further, a petition for mandamus relief may not be used as a substitute for appeal of the district court's order denying the § 2255 motion.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   Therefore, we deny Jone's petition for mandamus relief and his motion for appointment of counsel.   Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
PETITION DENIED.



*
 Judge Sprouse did not participate in consideration of this case.   The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)